Citation Nr: 1713912	
Decision Date: 04/28/17    Archive Date: 05/05/17

DOCKET NO.  12-20 307	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to an increased rating in excess of 10 percent for a service-connected traumatic brain injury (TBI).

2.  Entitlement to an effective date earlier than April 3, 2012, for a compensable rating for a service-connected TBI.


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

B. Moore, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1989 to June 1996.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a May 2008 rating decision of the Los Angeles, California, Regional Office (RO) of the Department of Veterans Affairs (VA).

The appeal is REMANDED to the agency of original jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran states that he is entitled to a rating in excess of 10 percent for his service-connected traumatic brain injury (TBI).  He adds that his current rating for this disability, awarded in a June 2012 rating decision, should stem from the date of his December 2007 claim for an increased rating, and not the date of his April 2012 VA examination.

As stated, the Veteran's most recent VA examination to assess the severity of his TBI took place approximately five years ago.  The Board recognizes that, generally, the mere passage of time is not a sufficient basis for a new examination.  See Palczewski v. Nicholson, 21 Vet. App. 174 (2007).  However, the Veteran, in testimony given during a February 2017 hearing before the undersigned, stated that his TBI condition has worsened since the April 2012 examination. 

When available evidence is too old for an adequate evaluation of the Veteran's current condition, VA's duty to assist includes providing a new examination.  See Weggenmann v. Brown, 5 Vet. App. 281 (1993).  Given the worsening described by the Veteran, and because there is insufficient evidence upon which the Board can assess the current severity of the Veteran's TBI, the Board finds that a new examination is required to fully and fairly evaluate the Veteran's claim for an increased rating.  See Allday v. Brown, 7 Vet. App. 517 (1995); Caffrey v. Brown, 6 Vet. App. 377 (1994); Snuffer v. Gober, 10 Vet. App. 400 (1997).

Moreover, the Board finds that more information is required before the Veteran's claim for an earlier effective date for the award of a compensable rating for his TBI can be adjudicated.  During the aforementioned February 2017 hearing, the Veteran stated that he "never [goes] to the doctor."  The record contains a September 2008 private treatment record that discusses the Veteran's TBI condition, which indicates that he has, in the past, seen a medical professional for some assessment of this disability.  It is unclear whether there are other private treatment records or VA treatment records that are relevant to the Veteran's claim.  If such records indicate that the Veteran suffered an increase in the severity of his TBI prior to the April 2012 examination, then the Veteran would be entitled to benefits prior to the date of the April 2012 examination.  See 38 U.S.C.A. § 5110 (West 2014); 38 C.F.R § 3.400; Harper v. Brown, 10 Vet. App. 125 (1997).  VA should seek these records, if available.  See 38 U.S.C.A. § 5103A.  

Accordingly, the case is REMANDED for the following action:

1.  Secure any outstanding VA treatment records not already of record. 

2.  After obtaining appropriate authorization, secure any relevant private treatment records identified by the Veteran.

3.  Schedule the Veteran for a VA examination to assess the current severity of his service-connected TBI.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the VBMS claims file.  The examiner should also describe all symptoms related to the Veteran's TBI, and complete any related Disability Benefits Questionnaires (DBQs).
A detailed explanation (rationale) is requested for all opinions provided.  (By law, the Board is not permitted to rely on any conclusion that is not supported by a thorough explanation.  Providing an opinion or conclusion without a thorough explanation will delay processing of the claim and may also result in a clarification being requested).

4.  After completing these actions, the AOJ should readjudicate the claim on appeal.  If the benefits sought are not granted, the AOJ should issue an SSOC and allow the Veteran and his representative an opportunity to respond.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112.



_________________________________________________
VICTORIA MOSHIASHWILI 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).


